DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are considered moot as not applying to any of the currently applied references.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patterson (US 3,774,575).
Regarding claim 1, Patterson (hereafter “D1”) discloses a modular shelving system comprising: a plurality of shelves (tray 12), each shelf having a length and defining a first passage (between 12c and 12d), a second passage (between 12f and 12i/j), a first channel (between vertical bars of 12e and 12f), and a second channel (between 12c and horizontal bar of 12f) (figure 3); wherein each of the plurality of shelves defines a top surface (top of 12c/d) arranged to support an object (aquarium C) and a bottom surface (bottom of 12a/b) opposite the top surface, and wherein the first channel (between vertical bars of 12e and 12f) defines an open side (open to upward facing direction) that faces the top surface and the second channel (between 12c and horizontal bar of 12f) defines an open surface that faces the bottom surface (open channel facing downward direction); a plurality of bars (track sections 24, 25) each bar defining a length and including a first end and a second end opposite the first end; and a plurality of connectors (roller means 23), shaped to be received in a first bar opening or a second bar opening (col. 3, lines 26-41) to interconnect each of the plurality of shelves and each of the plurality of bars (24/25) and a plurality of containers (aquarium C), the containers configured to be coupled to an air supply (aerator system C – col. 2, lines 20-28), wherein each of the plurality of containers being removably disposed on one of the plurality of shelves (figure 1).
Regarding claim 7, D1 discloses wherein each shelf (12) further comprises a third channel (between 12f and 12a/b above 12i/j) that extends the full length of the shelf and defines an open side that faces upward when the shelf is assembled (figure 3).
Regarding claim 8, D1 discloses a heating element in the form of electrical wiring from breaker box (20) (col. 2, lines 39-44).
Regarding claims 21-22, D1 discloses wherein the air supply is a compressed air supply (pump disclosed) and wherein the air supply is uniformly delivered to each of the plurality of containers (each container disclosed as having the same aerator device - col. 2, lines 20-28).
Allowable Subject Matter
Claims 3-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK D HAWN/Primary Examiner, Art Unit 3631